DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/14/2022 wherein claim 9 has been amended and claim 26 has been added.
Claims 9-26 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 3/14/2022 regarding the rejection of claims 9-25 made by the Examiner under 35 USC 103 over Merlet et al. (US 2017/0362551) in view of Gibbins et al. (US 2010/0190004) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 9/13/2021.
In regards to the 103 rejection, Applicant asserts the following:
In the claimed invention, given the crosslinked polymer network, the crosslinked polymer is able to absorb and release quaternary ions present in the solution of the cationic antimicrobial compound.
In response to A, the Examiner notes that the crosslinked polymer network of Merlet is the same as the crosslinked polymer network being claimed. Merlet teaches that their coating layer may comprise a cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide (see [0017, 0117, 0118]). Thus, because the crosslinked structure of Merlet is the same to that being claimed, it would be expected that Merlet’s crosslinked polymer must necessarily have ability to absorb and release quaternary active agents despite not being recognized as having such a property. It is pointed out that Merlet teaches that their structure may be impregnated with a solution of components inclusive of antimicrobials.  It is also pointed out that the claim requires the cationic antimicrobial be “maintained within the nonwoven fibrous structure” which is a separate and distinct structure from the crosslinked polymer noted in the arguments. 
Regarding the amendment that the crosslinked polymer be fully disposed about the cellulosic/synthetic fibers, this is structure taught by Merlet. Merlet teaches that their fiber layer, the fiber comprising natural and synthetic fiber materials (see [0033]), be coated with a polymer such as cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide. It is presumed that the polymer would be “fully” disposed about the fiber core. Applicant’s arguments are not persuasive.


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlet et al. (US 2017/0362551) in view of Gibbins et al. (US 2010/0190004).
Merlet is directed to a laundry aid wherein the laundry aid comprises a nonwoven fiber layer that is entangled (e.g. ‘hydroentangled’, per instant claims 14 and 23) (see [0042, 0201]) wherein the fiber layer may comprise natural and synthetic fiber materials (see [0033]). Exemplified fiber materials include cellulose and viscose as well as polyethylene and polyesters such as lactic acid (see [0033]) (see instant claims 9, 12 and 13). The fiber layer is to possess a coating layer which may comprise a cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide (see [0017, 0117, 0118]) (see instant claims 9 and 26) wherein the ratio of these polymers in the formulation is from 97:3 to 75:25, respectively (see [0118]) (see instant claims 17, 18 and 24).  See also Example 1 (see [0163]) which provides an entangled nonwoven cellulose/viscose matt coated with polyvinylamine and an epichlorohydrin-modified polyamide powder (see instant claim 19). 
With respect to instant claim 15, as it pertains to the basis weight of the nonwoven material being between 25-120 gsm, Merlet teaches that their three-dimensional network can have a weight basis of from 0.5-30 g/m2 (gsm) which overlaps with the instant claims. See MPEP 2144.05 regarding obviousness of ranges.
Merlet’s laundry aid may be impregnated with additional agents such as antimicrobials. It’s taught by Merlet that the fibrous structures may be impregnated with the additional components via impregnation with a liquid composition (see [0128]) (see instant claim 1).
Merlet fails to teach their fiber as comprising a solution of a cationic antimicrobial (e.g. . quaternary ammonium compound or silver nanoparticles).
Gibbins provides laminate constructs for providing antimicrobial benefit to a target. Exemplified antimicrobials include silver nanoparticles and quaternary ammonium salts (see claim 3) (see instant claims 10, 11 and 16) which are loaded on to a laminate construct by means of soaking a fabric member in a slurry of the antimicrobial (see example 6). Thus, it would have been obvious to use known antimicrobials, such as quaternary ammonium compounds or silver nanoparticles, in a liquid slurry and load it in to the formulation of Merlet with a reasonable expectation for success in providing antimicrobial benefit. The selection of a known material based on its suitability for its intended use is indicia of obviousness. See MPEP 2144.07.
As to the method of making the antimicrobially active laundry aid per instant claim 20, as pointed out above under the 102(a)(1), Example 1 provides a method for making the laundry aid wherein a cellulose/viscose mat was coated with polyvinylamine and a epichlorohydrin polymer (see [0163]). Gibbins teaches that the additional component, e.g. antimicrobial, can be incorporated into the impregnation composition (the polyvinylamine composition) (see [0128]) after which the impregnated material is dried (see [0138]). Although Merlet does not teach applying the antimicrobial after the treating (impregnating) and drying steps, this is not considered mitigating because changes in sequence of adding ingredients is considered obvious absent evidence of unexpected results. See MPEP 2144.04(IV)(C). 
As it relates to instant claim 25, the combination of Merlet and Gibbins would create a material capable of releasing 94% of a cationic antimicrobial solution after 15 minutes, e.g. squeezing, evaporating, soaking, diluting, etc. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611